Citation Nr: 1216679	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from January 1943 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Detroit, Michigan (RO), which denied the issue on appeal.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for an evaluation in excess of 20 percent for bilateral hearing loss; and he has otherwise been assisted in the development of his claim.

2.  VA audiology evaluation in August 2010 revealed average pure tone thresholds at the relevant frequencies of 63.75 decibels in the right ear and 62.5 decibels in the left ear; speech discrimination scores were 80 percent in the right ear and 72 percent in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 20 percent for 
service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in June 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the letter.  

The Veteran was informed in the June 2010 letter as to effective dates if his claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA audiological evaluations are on file, with the most recent audiogram dated in August 2010.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran was granted service connection for bilateral hearing loss by rating decision in August 2006, which assigned a 20 percent rating effective May 16, 2005.  A claim for increase was received by VA in June 2010.
The Veteran contends that his hearing loss is more severely disabling than is reflected by the currently assigned rating.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence does not warrant a rating in excess of 20 percent for bilateral hearing loss, and the claim will be denied.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2011).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

A May 2005 uninterpreted audiogram from North Oakland Ear, Nose, and Throat Centers was noted to reveal bilateral mild to severe sensorineural hearing loss.

A May 2006 VA audiological evaluation revealed that the Veteran's pure tone thresholds for the right ear, in decibels, were: 50 at 1000 Hz, 60 at 2000 Hz, 70 at 3000 Hz, and 65 at 4000 Hz.  The pure tone threshold average was 61.  Pure tone thresholds for the left ear, in decibels, were: 55 at 1000 Hz, 60 at 2000 Hz, 65 at 3000 Hz, and 70 at 4000 Hz.  The pure tone threshold average was 62.5.  Speech recognition was 68 percent in the right ear and 76 percent in the left ear per the Maryland CNC test.  Moderate to moderately severe SNHL was diagnosed on the right and mild to severe SNHL was diagnosed in the left ear.

VA treatment reports dated from May 2008 to June 2010 reveal that the Veteran was wearing hearing aids.

Also on file is a June 2010 VA audiological progress report that was obtained for the purposes of a hearing aid fitting.  The Veteran complained of a decline in hearing since the last examination.  Pure tone threshold averages from 1000 to 4000 hertz were 61 decibels in each ear.  

An August 2010 VA audiological evaluation revealed that the Veteran's pure tone thresholds for the right ear, in decibels, were: 55 at 1000 Hz, 60 at 2000 Hz, 70 at 3000 Hz, and 70 at 4000 Hz.  The pure tone threshold average was 63.75.  Pure tone thresholds for the left ear, in decibels, were: 60 at 1000 Hz, 60 at 2000 Hz, 65 at 3000 Hz, and 65 at 4000 Hz.  The pure tone threshold average was 62.5.  Speech recognition was 80 percent in the right ear and 72 percent in the left ear per the Maryland CNC test.  Speech recognition performance was noted to be good in the right ear and fair in the left ear.  The Veteran said his hearing loss did not have an effect on his usual daily activities; although he was not employed, he said that his hearing loss made it difficult to hear for occupational activities.  A bilateral mild to severe sensorineural hearing loss was diagnosed.  

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are applicable in this case because the bilateral pure tone thresholds at the relevant frequencies are all 55 decibels are higher.  Based on the pure tone threshold and speech discrimination results of the August 2010 audiogram, the designation level of hearing loss, using the Roman numeral designation of either Table VI or Table VIa, whichever results in the higher level, is V in each ear.  Having hearing impairment of V in each ear translates from Table VII to a 20 percent rating.  Consequently, a rating in excess of 20 percent is not warranted for the Veteran's bilateral hearing loss.
In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  Although the Veteran has complained of hearing problems for employment, he is not working; he indicated in August 2010 that his hearing loss did not affect his activities of daily living.  

As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report his hearing symptoms.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, the recent VA audiometric evaluation has not shown the severity required for a higher schedular rating, as discussed above.  Although the Veteran refers to the June 2010 audiological findings in his October 2010 notice of disagreement, the Board notes that he was seen in June 2010 for a hearing aid fitting and not for an evaluation for rating purposes.  The Board would also note that the pure tone threshold averages in June 2010 are comparable to the results found in August 2010.

Referral for consideration of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent for service-connected bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


